Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 has been considered by the Examiner and made of record in the application file.


Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10856121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see REMARKS, filed May 11, 2022, with respect to claims 1-20 have been fully considered and are persuasive, in view of the approved Terminal Disclaimer filed May 11, 2022.  The Double Patenting rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 11 and 18, the most relevant prior art of record, Chastain et al. (US 2018/0139602 A1), fails to specifically show, disclose, or suggest in response to determining a termination of first subscription services for a first communication device: detecting a second communication device; and providing the first subscription services to the second communication device based on the first communication device and the second communication device having the same bootstrap profile.
Chastain et al. show and disclose a device {A non-transitory, machine-readable medium; A method}, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system (communication device 1310 [fig. 13, paragraph 120]), facilitate performance of operations, the operations comprising: detecting a second communication device; determining that the first communication device and the second communication device have a same bootstrap profile (where the IMSI has already been reassigned to another device; also see par. 0129, If on the other hand the IMSI is part of the designated group of IMSls then a determination can be made at 1408 as to whether the registration request is for an original device that was associated with the IMSI (e.g., prior to being reassigned) or whether the registration request is for another device (e.g., a new device that has been reassigned the IMSI), etc.) [paragraphs 122, 129]).
Chastain et al., however, lack the claimed features of in response to determining a termination of first subscription services for a first communication device: detecting a second communication device; and providing the first subscription services to the second communication device based on the first communication device and the second communication device having the same bootstrap profile, therefore these limitations, in conjunction with the other limitations recited in claims 1, 11 and 18, are novel and unobvious over the combination of Chastain et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641